DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/06/2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding independent claim 1,
	The claim recites computing a plurality of scores for the one or more features for each of the plurality of unique user IDs stored in a database; Which recites a step of computing data about a plurality of users. The term “computing” is 
	computing one or more neighborhood feature scores for the one or more common features for the plurality of unique user IDs in the one or more neighborhood communities; Which recites a step of computing data about a plurality of users. The term “computing” is considered to be an observation or evaluation which are considered concepts that can be performed in the mind. This limitation recites a mental process applied to the field of computer techniques and can be performed manually, for example a person may manually calculate scores for features using whichever methodology is available to them. Therefore, the limitation represents the abstract idea of a mental process.
determining the feature weights of the one or more features for each of the plurality of segments, wherein for each of the segments, the segment represents a plurality of the unique user IDs whose feature scores exceed the neighborhood feature score associated with the feature, and to determine the feature weights for the one or more features using the plurality of feature and neighborhood scores comprises: comparing a function of a number of users in the database with a feature to a total number of users in the database; Which recites a step of determining weight information about a plurality of features having a particular characteristic, in this case exceeding a threshold. The term “determining” is 
Additionally, the term “comparing” is considered to be an observation or evaluation which are considered concepts that can be performed in the mind. For example, a person may compare two values mentally in order to determine a score that represents the comparison. Therefore, the limitation represents the abstract idea of a mental process.
multiplying the feature and neighborhood scores represented in D to the feature weight for each of the one or more features in the database to determine a product of features scores and feature weights; Which recites a step of mathematically determining a particular amount. Multiplication is a mathematical process that can be performed in the mind and/or aided by pen and paper. Therefore, the limitation represents the abstract idea of a mental process.
comparing a product of feature weights and the plurality of scores for the one or more features with each of the plurality of segments; Which represents a step of comparing data. the term “comparing” is considered to be an observation or evaluation which are considered concepts that can be performed in the mind. For example, a person may compare two values mentally in order to determine a score that represents the comparison. Therefore, the limitation represents the abstract idea of a mental process.
a user features database. None of the claim elements preclude the steps from practically being performed in the mind. For example, claim 1 encompasses receiving a query term and subsequently generating multiple queries and multiple responses for said queries.
Claim 1 recites the following additional elements: 
A user features database. Which represents generic computer components employed to perform the method.
creating one or more neighborhood communities by grouping the one or more unique user IDs that connect to one or more common network features; which amounts to a feature related to a type of ordering (e.g. creating groupings is equivalent to ordering), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
collectively representing the scores as derived user features D; which amounts to selecting a particular type of data to be manipulated (e.g. derived user features are a type of data), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
adding the one or more unique user IDs from the plurality of unique user IDs to the user features database for each of the plurality of segments based on the comparison. which amounts to selecting a particular data source to be manipulated (e.g. the user features database is a data source being manipulated by the adding), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
calculating a plurality of scores in order to store user information based on said scores applied to a generic computer environment. Thus, the claim recites a mental process.
The judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality. Which amounts to no more than applying the steps to within a generic computer environment. Accordingly, these elements do not integrate the abstract idea into a practical application because the limitations do not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea of a mental process.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept. 
	The following limitations represent elements that have been recognized as well-understood, routine, conventional activity within the field of computer functions:
creating one or more neighborhood communities by grouping the one or more unique user IDs that connect to one or more common network features; the limitation is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of electronic recordkeeping (e.g. adding data to a database is storing information) as described in MPEP 2106.05(d)(II)(iii).
adding the one or more unique user IDs from the plurality of unique user IDs to the user features database for each of the plurality of segments based on the comparison. the limitation is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of storing and retrieving information in memory (e.g. adding data to a database is storing information) as described in MPEP 2106.05(d)(II)(iv).
Based on the above, the claim is ineligible.

Regarding dependent claim 2,
The claim is analogous to the subject matter of independent claim 1 directed to a method or process and is rejected under similar rationale.


Regarding dependent claim 3,
Claim 3 depends upon Claim 2, as such claim 3 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 3 further recites the limitations of: wherein the plurality of scores comprises a first score based on a historical activity data associated with each of the plurality of unique user IDs. which amounts to selecting a particular data source or type of data to be manipulated (e.g. a first score based on historical activity data is a type of data), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).

Regarding dependent claim 4,
Claim 4 depends upon Claim 2, as such claim 4 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 4 further recites the limitations of: wherein the plurality of scores comprises a second score based on a neighborhood of each of the plurality of unique user IDs. which amounts to selecting a particular data source or type of data to be manipulated (e.g. a second score based on neighborhood data is a type of data), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).



Regarding dependent claim 5,
Claim 5 depends upon Claim 4, as such claim 5 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 5 further recites the limitations of: wherein the neighborhood is identified using location data received from a user device associated with each of the plurality of unique user IDs and grouping the location data from the user device associated with each of the plurality of unique user IDs over a pre-defined time period. which amounts to selecting a particular data source or type of data to be manipulated (e.g. location data is a type of data), which represents insignificant extra-solution activity as described in MPEP 2106.05(g). Additionally, the limitation refers to “grouling location data” which represents a type of ordering (e.g. grouping is a type of ordering), which also represents insignificant extra-solution activity as described in MPEP 2106.05(g).

Regarding dependent claim 6,
Claim 6 depends upon Claim 2, as such claim 6 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 6 further recites the limitations of: wherein the location data comprises one of a MAC address, a BSS ID, an IP address, and geo-coordinate data. which amounts to selecting a particular data source or type of data to be manipulated (e.g. a MAC address, a BSS ID, an IP address, and geo-coordinate data are types of data), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).


Regarding dependent claim 7,
Claim 7 depends upon Claim 2, as such claim 7 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 7 further recites the limitations of: wherein the plurality of scores comprises a third score calculated using a user to segment relationship in a neighborhood. which amounts to selecting a particular data source or type of data to be manipulated (e.g. a third score is a type of data), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).

Regarding dependent claim 8,
Claim 8 depends upon Claim 2, as such claim 8 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 8 further recites the limitations of: wherein the plurality of scores comprises a fourth score predicted using a third party user to segment relationship information. which amounts to selecting a particular data source or type of data to be manipulated (e.g. a fourth score is a type of data), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).

Regarding dependent claim 9,
Claim 9 depends upon Claim 2, as such claim 9 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 9 further recites the limitations of: wherein the feature weights of the one or more features for each of the plurality of unique user IDs is determined using a relevancy score calculated as: relevancy score = number of users with feature i/ total number of users for each of the plurality of segments. The claim limitation amounts to calculate data according to mathematical relationships. The term “determined” is considered to be an observation or evaluation which are considered concepts that can be performed in the mind. This limitation recites a mental process applied to the field of computer techniques and can be performed manually. For example, a person may calculate a relevancy score according to a mathematical relationship mentally and/or aided by pen & paper. Therefore, the claim presents the abstract idea of a mental process.

Regarding dependent claim 10,
Claim 10 depends upon Claim 1, as such claim 10 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 10 further recites the limitations of: receiving events data; which amounts to mere data gathering (e.g. receiving data is equivalent to gathering data), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
and analyzing the event data to determine the one or more features associated with each of the plurality of unique user IDs. which amounts to mere data gathering (e.g. analyzing data to obtain feature data is equivalent to gathering data), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).



Regarding dependent claim 11,
Claim 11 depends upon Claim 10, as such claim 11 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 11 further recites the limitations of wherein the event data comprises one or more of captured clicks, downloads, purchases, and share activities associated with the associated with each of the plurality of unique user IDs. which amounts to selecting a particular data source or type of data to be manipulated (e.g. captured clicks, downloads, purchases, and share activities are types of data), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).

Regarding dependent claim 12,
Claim 12 depends upon Claim 11, as such claim 12 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 12 further recites the limitations of: assign a first score for each of the one or more features, wherein for each assigned score the score indicates interest of a user assigned to one of the unique user IDs in one of the features.
The claim limitation amounts to calculate data according to mathematical relationships. The term “determined” is considered to be an observation or evaluation which are considered concepts that can be performed in the mind. This limitation recites a mental process applied to the field of computer techniques and can be performed manually. For example, a person may calculate a score mentally and assign it to particular identified features of a document via label or other identifier.
. None of the claim elements preclude the steps from practically being performed in the mind.
The judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality. Which amounts to no more than applying the steps to within a generic computer environment. Accordingly, these elements do not integrate the abstract idea into a practical application because the limitations do not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea of a mental process.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept. 
Based on the above, the claim is ineligible.





Regarding dependent claim 13,
Claim 13 depends upon Claim 1, as such claim 13 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 13 further recites the limitations of: wherein the code is further executable by the processor to perform: wherein to create the one or more neighborhood communities by grouping the one or more unique user IDs that connect to one or more common network features comprises: create the one or more neighborhood communities by grouping the one or more unique user IDs that connect to a common network identifier; which amounts to a feature related to a type of ordering (e.g. creating groupings is equivalent to ordering), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).

Regarding dependent claim 14,
Claim 14 depends upon Claim 1, as such claim 14 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 14 further recites the limitations of: wherein the code is further executable by the processor to perform: calculating the feature weight for the ith segment in accordance with:

    PNG
    media_image1.png
    61
    256
    media_image1.png
    Greyscale

 	wherein: pi = (a number of unique user IDs associated with the feature i in the ith segment)/(total number of unique user IDs associated with the feature i in the database); pi = (a number of unique user IDs associated with the feature i in the database)/(total number of unique user IDs associated with the feature in the database); and i is an index value.  
The claim limitation amounts to calculating data according to mathematical relationships. The term “calculating” is considered to be an observation or evaluation which are considered concepts that can be performed in the mind. This limitation recites a mental process applied to the field of computer techniques and can be performed manually. For example, a person may calculate a score mentally and assign it to particular identified features of a document via label or other identifier.
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of generic computer components. None of the claim elements preclude the steps from practically being performed in the mind.
The judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality. Which amounts to no more than applying the steps to within a generic computer environment. Accordingly, these elements do not integrate the abstract idea into a practical application because the limitations do not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea of a mental process.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer 
Based on the above, the claim is ineligible.

Regarding dependent claim 15,
Claim 15 depends upon Claim 1, as such claim 15 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 15 further recites the limitations of: determining a user score USk for each of the users associated with a unique user ID to

    PNG
    media_image2.png
    55
    223
    media_image2.png
    Greyscale

identify lookalike users in accordance with: wherein di is the feature score for the ith feature; wki is the ith for the kth feature; and k is an index value.
The claim limitation amounts to calculating data according to mathematical relationships. The term “determining” is considered to be an observation or evaluation which are considered concepts that can be performed in the mind. This limitation recites a mental process applied to the field of computer techniques and can be performed manually. For example, a person may calculate a score mentally and assign it to particular identified features of a document via label or other identifier.
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of generic computer components. None of the claim elements preclude the steps from practically being performed in the mind.
mental process.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept. 
Based on the above, the claim is ineligible.

Regarding dependent claims 3-13,
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of the method being “computer implemented”. The mere nominal recitation of the method being “computer-implementable” does not take the claim limitations out of the mental processes group. Thus, the claim recites a mental process.
This judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality, i.e. as a generically computer-implementable method, which amounts to no more than applying the steps to generic computer components. Accordingly, this element does not integrate the abstract 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept. The claim is ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. (US Patent No.: 9,117,227; Date of Patent: Aug. 25, 2015) in view of Bergholz (US PGPUB No. 2007/0061319; Pub. Date: Mar. 15, 2007) and Gross-Baser (US PGPUB No. 2018/0336598; Pub. Date: Nov. 22, 2018) \
Regarding independent claim 2,
Agrawal discloses a method for populating a user features database for a plurality of segments, the method comprising: computing a plurality of scores for the one or more features for each of the plurality of unique user IDs stored in a database; See Col. 17, lines 21-24, (Disclosing a real-time messaging platform for 
Note Col. 6, lines 22-25 and Col. 6, lines 40-42, wherein components such as the impression repository and engagement repository are capable of containing pointers that indicate which of the plurality of accounts in the account repository are involved, i.e. unique user IDs stored in a database (e.g. the account repository). The examiner further notes that Col. 16, lines 36-43 discloses that features may be stored in any appropriate repository including message repository 140, account repository 146 and advertisement repository 148, i.e. any of these components are user features databases.
creating one or more neighborhood communities by grouping the one or more unique user IDs that connect to one or more common network features; See Col. 42, line 67 - Col. 43, line 9, (Targeting criteria may be used to segment accounts into groups, i.e. creating one or more neighborhood communities by grouping one or more unique users. Targeting criteria may include demographics, interests, gender, age, location, device, software, etc., whether the accounts follow an advertiser account, etc., i.e. common network features.).
computing one or more neighborhood feature scores for the one or more common features for the plurality of unique user IDs in the one or more neighborhood communities; See Col. 43, lines 3-13, (An interaction tracking module counts the interactions for the accounts meeting the targeting criteria by group, i.e. computing one or more neighborhood feature scores for the one or more common features for the plurality of unique user IDs in the one or more neighborhood communities;
determining the feature weights of the one or more features for each of the plurality of segments, wherein for each of the segments, the segment represents a plurality of the unique user IDs whose feature scores exceed the neighborhood feature score associated with the feature, See Col. 10, lines 21-27, (Disclosing a prediction module for determining weights to assign to features in user accounts, i.e. determining feature weights.) See FIG. 1, Col. 6, lines 22-25 and Col. 6, lines 40-42, wherein the impression repository and engagement repository contain pointers that indicate which of the plurality of accounts in the account repository are involved in a particular impression comprising a passive interaction, i.e. a plurality of unique user IDs stored in a database (e.g. pointers are used to lead to specific accounts involved in the impression, accounts are stored in the account repository).) See Col. 26, lines 24-26, (Disclosing a ranking prediction filter configured to perform a logistic regression in order to find a set of feature weights that predict the probability of ranking above the threshold ranking given a known set of features. Note Col. 25, lines 54-55 wherein features include account feature weights. The regression discovers a set of weights associated with accounts having features that rank above a threshold, i.e. the 
and to determine the feature weights for the one or more features using the plurality of feature and neighborhood scores comprises: comparing a function of a number of users in the database with a feature to a total number of users in the database; See Col. 44, line 66 - Col. 45, line 5, (Disclosing a method for calculating estimated impressions for content. Estimated impressions are calculated from the number of sampled accounts that would receive the simulated candidate message divided by the total number of sampled accounts multiplied by the number of accounts that meet the specified targeting criteria.) See Col. 25, lines 19-23. (Targeting criteria corresponds to account features and candidate message features stored and/or cached by the targeting module (e.g. targeting criteria are features).) Note Col. 36, lines 11-18 wherein the targeting module and prediction module determine message features, account features and cross features which are used by the data engagement prediction module to calculate weights for account features.
The examiner notes that the method of determining impressions includes "the number of sampled accounts that would receive a simulated candidate message divided by the total number of sampled accounts", i.e. a total number of users.
collectively representing the scores as derived user features D; See Col. 25 line 64 - Col. 26, line 12, (Equation (7) represents a logistic regression for determining a set of weights corresponding to a set of features, i.e. collectively representing (e.g. via the set of weights) the scores as derived user features D;

Agrawal does not disclose the step of multiplying the feature and neighborhood scores represented in D to the feature weight for each of the one or more features in the database to determine a product of features scores and feature weights;
comparing a product of feature weights and the plurality of scores for the one or more features with each of the plurality of segments;

Bergholz discloses the step of multiplying the feature and neighborhood scores represented in D to the feature weight for each of the one or more features in the database to determine a product of features scores and feature weights; See Paragraph [0036], (Disclosing a method for document clustering based on page layout attributes. The method includes a simple search approach of extracting all feature weights from a data page from a document page collection and reviewing each feature weight one by one, multiplying the features by a factor "a" to yield a more efficient clustering of features, i.e. determine a product of feature scores and feature weights for each of the one or more features in the database.) Note [0029] wherein the collection of document pages may be stored on a hard disk or other digital storage media, i.e. the document page collection is maintained in storage media, i.e. a database.
comparing a product of feature weights and the plurality of scores for the one or more features with each of the plurality of segments; See Paragraph [0036], (Disclosing an iterative method comprising reviewing each feature weight one by one, multiplying the features by a factor "a" to yield a more efficient clustering of features 

Agrawal and Bergholz are analogous art because they are in the same field of endeavor, feature analysis. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Agrawal to include the method of determining feature weights for all available features in a collection as disclosed by Bergholz. Paragraph [0036] of Bergholz discloses that the iterative process of refining feature clustering results in a more efficient clustering of features and their associated feature weights. An optimal clustering represents a most efficient organization of features according to feature weights that represent conceptually meaningful clusters.
Agrawal- Bergholz does not disclose adding the one or more unique user IDs from the plurality of unique user IDs to the user features database for each of the plurality of segments based on the comparison. 
Gross-Baser discloses adding the one or more unique user IDs from the plurality of unique user IDs to the user features database for each of the plurality of segments based on the comparison. See Paragraph [0015], (Disclosing a method for iteratively targeting content at users to improve a target audience for the content. 
	Agrawal, Bergholz and Gross-Baser are analogous art because they are in the same field of endeavor, lookalike determination. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Agrawal-Bergholz to include the method of determining second set of lookalike users disclosed by Gross-Baser. The resulting improvement would be the process of iteratively augmenting a stored target audience via the method as illustrated in FIG. 5 of Gross-Baser, allowing the system to refine a target audience to more accurately deliver relevant content.

Regarding dependent claim 3,
As discussed above with claim 2, Agrawal-Bergholz-Gross-Baser discloses all of the limitations.
Agrawal further discloses the step wherein the plurality of scores comprises a first score based on a historical activity data associated with each of the plurality of unique user IDs. See Col. 29, lines 45-47, (Disclosing a cross features module for maintaining cross features that represent an individual account's potential 

Regarding dependent claim 4,
As discussed above with claim 2, Agrawal-Bergholz-Gross-Baser discloses all of the limitations.
	Agrawal further discloses the step wherein the plurality of scores comprises a second score based on a neighborhood of each of the plurality of unique user IDs. See Col. 12, lines 7-11, (The method may extract and store location features associated with a neighborhood, i.e. location features representing a second score of a plurality of scores.).

Regarding independent claim 1,
	The claim is analogous to the subject matter of independent claim 1 directed to a 
computer system and is rejected under similar rationale.

Regarding dependent claim 10,
As discussed above with claim 1, Agrawal-Bergholz-Gross-Baser discloses all of the limitations.
	Agrawal further discloses the step wherein the code is further executable by the processor to perform: receiving events data; See Col. 12, lines 46-56, (Features may be extracted from messages describing situations such as concert events and 
and analyzing the event data to determine the one or more features associated with each of the plurality of unique user IDs. See Col. 11, lines 11-14, (The feature extraction module may determine features of messages and accounts based on messages and engagements created within the messaging platforms, i.e. analyzing event data to determine features associated with each of the plurality of unique user IDs (e.g. features of accounts based on messages)

Regarding dependent claim 11,
As discussed above with claim 1, Agrawal-Bergholz-Gross-Baser discloses all of the limitations.
	Agrawal further discloses the step wherein the event data comprises one or more of captured clicks, downloads, purchases, and share activities associated with the associated with each of the plurality of unique user IDs. See Col. 31, lines 4-6, (A temporal features module may capture a feature corresponding to how many engagements a candidate message or ad campaign associated with an account, i.e. a unique user ID, has received during different time intervals.). The examiner notes that the broadest, reasonable interpretation of "engaging" with a message or ad campaign on a messaging platform would encompass at least clicking on an advertisement, i.e. captured clicks.).

Regarding dependent claim 12,
Agrawal-Bergholz-Gross-Baser discloses all of the limitations.
Agrawal further discloses the step wherein the code is further executable by the processor to perform: assign a first score for each of the one or more features, wherein for each assigned score the score indicates interest of a user assigned to one of the unique user IDs in one of the features. See Col. 11, lines 37-43, (An example feature of an account may be an interest in a genre of music, i.e. an interest of a user in one of the features. If an account is determined to have a certain interest, a numerical value is assigned which reflects said interest, i.e. a score indicating user interest assigned to a user in one of the features.).Note Col. 6, lines 22-25 and Col. 6, lines 40-42, wherein components such as the impression repository and engagement repository are capable of containing pointers that indicate which of the plurality of accounts in the account repository are involved, i.e. unique user IDs stored in a database (e.g. the account repository).

Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal in view of Bergholz and Gross-Baser as applied to claim 4 above, and further in view of Fanous et al. (US PGPUB No. 2016/071542; Pub. Date: Jun. 16, 2016).
Regarding dependent claim 5,
As discussed above with claim 5, Agrawal-Bergholz-Gross-Baser discloses all of the limitations.
Agrawal disclose that location features may be used to identify any breadth of geographic locations including neighborhoods, city, metropolitan area, state, region, country, etc.
Agrawal-Bergholz-Gross-Baser does not disclose the step wherein the neighborhood is identified using location data received from a user device associated with each of the plurality of unique user IDs and grouping the location data from the user device associated with each of the plurality of unique user IDs over a pre-defined time period.  
Fanous discloses the step wherein the neighborhood is identified using location data received from a user device associated with each of the plurality of unique user IDs. See Paragraph [0155], (Geographic metadata may be gathered from mobile devices with GPS technology, i.e. location data received from a user device.). The examiner notes that while Fanous does not explicitly disclose identifying neighborhoods, a neighborhood is a location that can be identified by GPS technology. 
and grouping the location data from the user device associated with each of the plurality of unique user IDs over a pre-defined time period. See Paragraph [270], (Disclosing that a customer may be associated with a location history corresponding a location during a time window or within a recent time period that can be used to generate targeting data.).
Additionally, Col. 12, lines 7-11 of Agrawal discloses that location features may be used to identify any breadth of geographic locations including neighborhoods, city, metropolitan area, state, region, country, etc.
Agrawal, Bergholz, Gross-Baser and Fanous are analogous art because they are in the same field of endeavor, lookalike determination. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Agrawal-Bergholz-Gross-Baser to include the method of determining community data for content delivery as described by Fanous. Doing so would allow the system to delivery content to specific geographic locations using metadata.

Regarding dependent claim 6,
	As discussed above with claim 5, Agrawal-Bergholz-Gross-Baser-Fanous discloses all of the limitations.
	Agrawal further discloses the step wherein the location data comprises one of a MAC address, a BSS ID, an IP address, and geo-coordinate data. See Col. 14, lines 19-23, (The message features module may infer latitude and longitude location features from geographic location data associated with a message from metadata from the client device available at the time the message was authored, i.e. geo-coordinate data.)

Claim 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal in view of Gross-Baser as applied to claim 2 above, and further in view of Davis et al. (US PGPUB No. 2017/0064015; Pub. Date: Mar. 2, 2017).
Regarding dependent claim 7,
As discussed above with claim 2, Agrawal-Bergholz-Gross-Baser discloses all of the limitations.
Agrawal-Bergholz-Gross-Baser does not disclose the step wherein the plurality of scores comprises a third score calculated using a user to segment relationship in a neighborhood.  
Davis discloses the step wherein the plurality of scores comprises a third score calculated using a user to segment relationship in a neighborhood. See Paragraph [0036], (Disclosing a method for determining users associated with a geographic area. The method including the ability for third-party systems to request one or more geographic area clusters that represent user communities with a high level of interaction, i.e. a neighborhood of users. ). See Paragraph [0038], (A mutual-interaction metric is calculated between sets of users, i.e. a user-to-segment relationship score.).
Agrawal, Bergholz, Gross-Baser and Davis are analogous art because they are in the same field of endeavor, lookalike determination. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Agrawal-Bergholz-Gross-Baser to include the method of obtaining external user information for a particular geographic location as described by Davis. Doing so would allow the system to gather dynamic interest metrics for a variety of geographic locations. Paragraph [0034] of Davis discloses that the mutual interaction metric may be modified to improve accuracy or to account for additional activity or components.

Regarding dependent claim 8,
As discussed above with claim 2, Agrawal-Bergholz-Gross-Baser discloses all of the limitations.
Agrawal-Bergholz-Gross-Baser does not disclose the step wherein the plurality of scores comprises a fourth score predicted using a third party user to segment relationship information.  
Davis discloses the step wherein the plurality of scores comprises a fourth score predicted using a third party user to segment relationship information. See Paragraph [0036], (Disclosing a method for determining users associated with a geographic area. The method including the ability for third-party systems to request one or more geographic area clusters that represent user communities with a high level of interaction, i.e. a neighborhood of users. ). See Paragraph [0038], (A mutual-interaction metric is calculated between sets of users, i.e. a score predicted using third-party user groups, i.e. a user-to-segment relationship).
Agrawal, Bergholz, Gross-Baser and Davis are analogous art because they are in the same field of endeavor, lookalike determination. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Agrawal-Bergholz-Gross-Baser to include the method of obtaining external user information for a particular geographic location as described by Davis. Doing so would allow the system to gather dynamic interest metrics for a variety of geographic locations. Paragraph [0034] of Davis discloses that the mutual interaction metric may be modified to improve accuracy or to account for additional activity or components.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal in view of Bergholz and Gross-Baser as applied to claim 2 above, and further in view of Liu et al. (US PGPUB No. 2015/0006295; Pub. Date: Jan. 1, 2015).
Regarding dependent claim 9,
As discussed above with claim 2, Agrawal-Bergholz-Gross-Baser discloses all of the limitations.
Agrawal-Bergholz-Gross-Baser does not disclose the step wherein the feature weights of the one or more features for each of the plurality of unique user IDs is determined using a relevancy score calculated as:
                
                    r
                    e
                    l
                    e
                    v
                    a
                    n
                    c
                    y
                     
                    s
                    c
                    o
                    r
                    e
                     
                     
                    =
                     
                    
                        
                            n
                            u
                            m
                            b
                            e
                            r
                             
                            o
                            f
                             
                            u
                            s
                            e
                            r
                            s
                             
                            w
                            i
                            t
                            h
                             
                            f
                            e
                            a
                            t
                            u
                            r
                            e
                             
                            i
                        
                        
                            t
                            o
                            t
                            a
                            l
                             
                            n
                            u
                            m
                            b
                            e
                            r
                             
                            o
                            f
                             
                            u
                            s
                            e
                            r
                            s
                             
                            f
                            o
                            r
                             
                            e
                            a
                            c
                            h
                             
                            o
                            f
                             
                            t
                            h
                            e
                             
                            p
                            l
                            u
                            r
                            a
                            l
                            i
                            t
                            y
                             
                            o
                            f
                             
                            s
                            e
                            g
                            m
                            e
                            n
                            t
                            s
                            .
                        
                    
                
            
Liu discloses the step wherein the feature weights of the one or more features for each of the plurality of unique user IDs is determined using a relevancy score calculated as:
                
                    r
                    e
                    l
                    e
                    v
                    a
                    n
                    c
                    y
                     
                    s
                    c
                    o
                    r
                    e
                     
                     
                    =
                     
                    
                        
                            n
                            u
                            m
                            b
                            e
                            r
                             
                            o
                            f
                             
                            u
                            s
                            e
                            r
                            s
                             
                            w
                            i
                            t
                            h
                             
                            f
                            e
                            a
                            t
                            u
                            r
                            e
                             
                            i
                        
                        
                            t
                            o
                            t
                            a
                            l
                             
                            n
                            u
                            m
                            b
                            e
                            r
                             
                            o
                            f
                             
                            u
                            s
                            e
                            r
                            s
                             
                            f
                            o
                            r
                             
                            e
                            a
                            c
                            h
                             
                            o
                            f
                             
                            t
                            h
                            e
                             
                            p
                            l
                            u
                            r
                            a
                            l
                            i
                            t
                            y
                             
                            o
                            f
                             
                            s
                            e
                            g
                            m
                            e
                            n
                            t
                            s
                            .
                        
                    
                
            
See Paragraph [0080], (Disclosing a content targeting technique for facilitating delivery of content and interaction among users. The method including determining relevancy scores based on extracted features using a Jaccard similarity. The Jaccard similarity referring to the size of an intersection, i.e. a number of users with a specific feature(s), divided by the size of the union of a given first set of features and a given second set of features, i.e. the total number of users. The examiner notes that the populations corresponding to users having a first/second set of features each represent 
Agrawal, Bergholz, Gross-Baser and Liu are analogous art because they are in the same field of endeavor, lookalike determination. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Agrawal-Bergholz-Gross-Baser to include the method of determining relevancy scores as described in Liu. The resulting improvement would be the ability to determine a relevancy component for delivering targeted content to one or more users for a large set of recommendations.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal in view of Bergholz and Gross-Baser as applied to claim 1 above, and further in view of Patel (US PGPUB No. 2012/0254312; Pub. Date: Oct. 4, 2012).
Regarding dependent claim 13,
As discussed above with claim 1, Agrawal-Bergholz-Gross-Baser discloses all of the limitations.
	Agrawal-Bergholz-Gross-Baser does not disclose the step wherein the code is further executable by the processor to perform: wherein to create the one or more neighborhood communities by grouping the one or more unique user IDs that connect to one or more common network features comprises: create the one or more neighborhood communities by grouping the one or more unique user IDs that connect to a common network identifier;
	and create the one or more neighborhood communities by grouping the one or more unique user IDs that connect to a common geographical location.
	Patel disclose the step wherein the code is further executable by the processor to perform: wherein to create the one or more neighborhood communities by grouping the one or more unique user IDs that connect to one or more common network features comprises: create the one or more neighborhood communities by grouping the one or more unique user IDs that connect to a common network identifier; See Paragraph [0047], (Disclosing a social networking system comprising multiple users across networks. Users may be affiliated through membership within shared networks. Note [0190] wherein networks may include geographic networks that users may search through for content.). See Paragraph [0077], (Users may communicate with over users via messages targeted to unique user identifiers, i.e. unique user IDs). See Paragraph [0085], (Users may confirm membership to a network via adding and verifying email addresses referring to a network identifier, i.e. a common network identifier.).
	and create the one or more neighborhood communities by grouping the one or more unique user IDs that connect to a common geographical location. See Paragraph [0190], (Wherein networks may include geographic networks that users may search through for content.). Therefore, user affiliations as described in [0047], i.e. neighborhood communities, may be created based on shared networks, including geographic networks, i.e. a common geographical location.
Agrawal, Bergholz, Gross-Baser and Patel are analogous art because they are in the same field of endeavor, social networking It would have been obvious to anyone Agrawal-Bergholz-Gross-Baser to include the method of creating affiliations between users based on geographic networks as disclosed by Patel. Doing so would allow users to discover other users with shared characteristics, in this case specific networks that imply shared interests, goals or other user-defined criteria as described in Paragraph [0083] of Patel.
 
Claim 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal in view of Bergholz and Gross-Baser as applied to claim 1 above, and further in view of Latent Dirichlet Allocation by Si Chen and Yufei Wang; Pub. Date: June 1, 2016, hereinafter “Chen”.
Regarding dependent claim 14,
As discussed above with claim 1, Agrawal-Bergholz-Gross-Baser discloses all of the limitations.
	Agrawal-Bergholz-Gross-Baser does not disclose the step wherein the code is further executable by the processor to perform: calculating the feature weight for the ith segment in accordance with: 

    PNG
    media_image1.png
    61
    256
    media_image1.png
    Greyscale

wherein: pi = (a number of unique user IDs associated with the feature i in the ith segment)/(total number of unique user IDs associated with the feature i in the database); 
pi = (a number of unique user IDs associated with the feature i in the database)/(total number of unique user IDs associated with the feature in the database); 
and i is an index value.  
	Chen discloses the step wherein the code is further executable by the processor to perform: calculating the feature weight for the ith segment in accordance with: 

    PNG
    media_image1.png
    61
    256
    media_image1.png
    Greyscale

wherein: pi = (a number of unique user IDs associated with the feature i in the ith segment)/(total number of unique user IDs associated with the feature i in the database); See Page 3, Section 2.3.2, bullet 4, (The LDA model provides a soft clustering of documents using Variation of Information distance (VI-distance) to compare two clusterings. Class probabilities for a first clustering are obtained by further determining an average over a corpus of documents:                 
                    p
                    
                        
                            c
                            =
                            j
                        
                    
                    =
                    
                        
                            1
                        
                        
                            M
                        
                    
                    
                        
                            ∑
                            
                                m
                            
                            
                        
                        
                            p
                            (
                            c
                            =
                            j
                            |
                            
                                
                                    d
                                
                                
                                    m
                                
                            
                        
                    
                
            ).) The examiner notes that pi as recited consists of determining an average value for unique user IDs associated with a particular feature as it comprises a division of a particular subset over a corpus of unique user IDs, i.e. an averaging.
qi = (a number of unique user IDs associated with the feature i in the database)/(total number of unique user IDs associated with the feature in the database); See Page 3, Section 2.3.2, bullet 4, (The LDA model provides a soft clustering of documents using Variation of Information distance (VI-distance) to                 
                    p
                    
                        
                            z
                            =
                            k
                        
                    
                    =
                    
                        
                            1
                        
                        
                            M
                        
                    
                    
                        
                            ∑
                            
                                m
                            
                            
                        
                        
                            p
                            (
                            z
                            =
                            k
                            |
                            
                                
                                    d
                                
                                
                                    m
                                
                            
                        
                    
                
            ).) The examiner notes that pi as recited consists of determining an average value for unique user IDs associated with a particular feature as it comprises a division of a particular subset over a corpus of unique user IDs, i.e. an averaging.
and i is an index value. See Page 3, Section 2.3.2, equation 9, (Equation 9 illustrates a method of determining the VI-distance wherein I(C, Z) represents a summation of cluster values over index values J and K via                 
                    
                        
                            ∑
                            
                                j
                                =
                                1
                            
                            
                                J
                            
                        
                        
                            
                                
                                    ∑
                                    
                                        k
                                        =
                                        1
                                    
                                    
                                        K
                                    
                                
                                
                            
                        
                    
                
            .
The examiner notes that the method described in Chen is described as being generally applied to stored documents having words, i.e. attributes and may therefore be applied to any stored document such as user information stored in a database as in Agrawal.
Agrawal, Bergholz, Gross-Baser and Chen are analogous art because they are in the same field of endeavor, data clustering. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Agrawal-Bergholz-Gross-Baser to include the method of applying VI-distance algorithms to determining distance between data clusters as described by Chen. Doing so would allow the system to calculate values representing clusters of documents having particular characteristics over a dataset.

Regarding dependent claim 15,
As discussed above with claim 1, Agrawal-Bergholz-Gross-Baser-Chen discloses all of the limitations.
Chen further discloses the step wherein the code is further executable by the processor to perform: determining a user score USk for each of the users associated with a unique user ID to

    PNG
    media_image2.png
    55
    223
    media_image2.png
    Greyscale

identify lookalike users in accordance with: wherein di is the feature score for the ith feature; wki is the ith for the kth feature; and k is an index value. See Page 3, Section 2.3.2, equations 8-11, (Equation 8 describes the VI-distance measure DVI(C,Z) as a function of elements H(C) + H(Z) = 2I(C,Z)). Equation 9 demonstrates calculating VI-distances over indexes J and K , i.e. index values, wherein individual values of a summation represent a distance measure for individual documents, i.e. a user score USk for each user associated with a unique user ID.).
Agrawal, Bergholz, Gross-Baser and Chen are analogous art because they are in the same field of endeavor, data clustering. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Agrawal-Bergholz-Gross-Baser to include the method of applying VI-distance algorithms to determining distance between data clusters as described by Chen. Doing so would allow the system to calculate values representing clusters of documents having particular characteristics over a dataset.

Response to Arguments
Applicant’s amendments to claims 1, 2 and 14 have remedied the typographical errors objected to in the previous Final Rejection mailed 7/06/2021. The corresponding objections have been withdrawn.

Applicant’s arguments with respect to claim(s) 1-2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments necessitated the new grounds of rejection presented in this Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498.  The examiner can normally be reached on Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159